PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/142,103
Filing Date: 26 Sep 2018
Appellant(s): Cintuglu et al.



__________________
Ira S. Matsil
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/18/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Examiner’s Answer is presented as follows:

A) Claim construction:
B) Summaries of the Examiner’s rejections:
   1) 112 rejection
   2) 101 rejection
C) Examiner’s responses to the Appellant’s arguments

A) Claim construction:
          Looking at the claim construction, the claim calls for measuring various measurements, calculating local state estimations using the measurements, calculating global state estimations using the local state estimations, determining the convergence of the global estimations, determining false data, removing the first global estimations and iteratively updating of the remaining global state estimations according to the convergence result until all the global state estimations converge. The claim also global estimations” and “operating controllable devices of the first microgrid and protecting devices coupled to the first microgrid from faults and other conditions”. 
          The focus of the claim is detecting false data using the local and global state estimations and iteratively updating the global state estimations until all the global state estimations converge.

          Looking at the claim construction, several important points are discussed below:
          1) The limitations “local state estimation” and “global state estimation” are merely labeling of different groups of estimations, and as such, do not have any patentable weight.
          2) The claim is a genus claim. It recites several functional limitations, including “calculating”, “determining”, updating”, “monitoring”, “operating”, and “protecting”, etc., but there is complete absence of any details as to how to perform said limitations in the claims, including absence of how the local estimations are being calculated, how the plurality of local state estimations are combined or organized to derive the plurality of global estimations, how the global estimations themselves are organized in their convergence testing as well as how to monitor the grids and operate, and protect the controllable devices. 
          3) The limitation “determining a topology….” and the two concluding limitations “monitoring the first grid using the global estimations…” and “operating controllable devices….” are not tied to any of the estimations, iteration or the convergence result converged global estimations and c) operating controllable devices and protecting devices has nothing to do with the rest of the estimations, other than referencing the first microgrid. In summary, these limitations are nothing more than an ill attempt to generally link and apply the abstract idea in routine and conventional way, specifically to overcome the 101 rejection.

B) Summaries of the Examiner’s rejections:
1) 112 rejection
         The written description clause of 112 mandates that the Original Disclosure satisfy two closely related requirements, namely that it must describe the manner and process of making and using the invention so as to enable a person of ordinary skill in the art to make and use the full scope of the invention without undue experimentation, and it must describe the invention in sufficient detail to convey to a person of ordinary skill in the art that the patentee invented what is claimed. In the instant application, the claimed invention fails both requirements.
         As had been discussed above, the claim is a genus claim in detecting the false data, with the scope that goes well beyond what is disclosed in the Original Disclosure. Looking at the Original Disclosure, the Paragraphs [0023]-[0033] disclose only one specific enabling embodiment consisting of calculating the local state estimations using generically, as recited, (particularly given the high level of mathematical details that are required and being discussed in the Original Disclosure as well as absence of any alternatives to any of the claimed steps). In other words, the full scope of the claim is not enabled, there is no support for such a broad claim in the Original Disclosure, and there is no evidence that the Original Disclosure contemplates a more generic way of performing any of the recited steps. This is the essence of the LizardTech and Tronzo decisions and the Appellant is simply not entitled to claim any and all means to achieve the objective of detecting false data (see LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), “The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.” and Tronzo, vs Biomet, Inc, 156 F.3d 1159 (Fed Cir. 1998), “This court recognized that there was nothing in the patent’s specification “to suggest that shaped other than conical are necessarily a part of the disclosure”. Therefore, the court held that the patent failed to provide the written description necessary to support the claims. Id. at 1160)

2) 101 rejection
          Section 101 provides that anyone who “invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof" may obtain a patent. The Supreme Court has repeatedly emphasized that patent protection should not extend to claims that monopolize “the basic tools of scientific and technological work.” Gottschalk vs Benson, 409 US 63, 67, 93 S. Ct. 253, 34 L. Edd. 2d 273 [175 USPQ 673] (1972)). Accordingly, laws of nature, natural phenomena, and abstract ideas are not patent-eligible subject matter. Alice, 134 S. Ct. at 2354. 
        The 101 subject matter eligibility analysis begins with the claimed language (see Synopsis vs Mentor Graphics, 120 USPQ2d 1473 839 F.3d 1138 (Fed. Cir. 2016), Id., at 1481 “The 101 inquiry must focus on the language of the Asserted Claims themselves.”), followed by identifying the focus or underlying invention (see Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 [103 USPQ2d 1425] (Fed. Cir. 2012), Id., at 1431-1432, “Subsequently, however, we explained in CyberSource Corp. v. Retail Decisions, Inc. that we look not just to the type of claim but also “to the underlying invention for patent-eligibility purposes.” 654 F.3d 1366, 1374 [99 USPQ2d 1690] (Fed. Cir. 2011). Looking at the claims in the instant application, the focus of the claimed invention is “detecting false data using the local and global state estimations and iteratively updating the global state estimations until all global state estimations converge”, an abstract idea. As had been discussed in the rejection, the focus of the claim is an abstract idea, as they involve the usage of various mathematical concept, as detailed in the Original Disclosure in Paragraphs [0023]-[0033]. Similar rejections are also made for dependent claims 3, 4, 5, 6, 7, 10, 12, 13, 14, 15, 19, 20, 24 as said claims recite mathematical concept. The limitation “determining, by the microgrid control system, a topology of a microgrid communication network that includes communication channels coupling the first microgrid with the plurality of other microgrids” is also an abstract idea, as they are directed to combination of mental process of recognizing of the layout of the overall microgrid networked system (which can involve more or fewer buses, power sources, etc) and usage of mathematical concept. Looking at the Original Disclosure, the Paragraph [0021] discusses determining the topology which involves identifying the number of microgrid control system as depicted in Figure 1 and calculating the phase angle difference between the grids.
          Here, note that the Supreme Court has emphatically rejected the idea that claims become patent eligible simply because they disclose a specific solution to a particular problem (Supreme Court, Alice Corp v CLS Bank Int’l, 110 USPQ 2d 1976 at 1985; DDR Holding, 773 F.3d at 1265)). In other words, even if the claims had been recited to 
          Additionally, note that the novelty of the abstract idea itself, also does not help in overcoming the 101 rejection (see Flook, In Gottschalk vs Benson, Id., at 195, “we held that the discovery of a novel and useful mathematical formula may not be patented,” Indeed, the novelty of the mathematical algorithm is not a determining factor at all.”). This means that any novelty or non-conventionality in the abstract idea of detecting false data using the local and global state estimations and iteratively updating the global state estimations until all global state estimations converge will not be a determining factor. New abstract idea is still an abstract idea (see Synopsis, 839 F.3d 1138, 120 USPQ2d, 1473 (2016), Id., at 1483, “a claim for a new abstract idea is still an abstract idea. The search for a 101 inventive concept is thus distinct from demonstrating 102 novelty.”). 
          Furthermore, the claims recite various functional limitations, such as “calculating” of the local and global estimations (as had been discussed above), but there is no detail as to how to perform said functional limitations, and such generic limitations pose significant pre-emption risk, which is the primary concern of the 101 eligibility (see Affinity Labs of Tex., LLC vs DirectTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201, Id., at 1201, too broad, lacking details regarding manner in which invention accomplishes recited functions, Id., at 1204 “There is nothing in Claim 1 that is directed to “how” to implement out-of-region broadcasting on a cellular telephone. Rather, the claim is drawn to the idea itself.” also TLI Communications vs AV Auto, 823 F.3d 607, 118 USPQ2d 1744 (CAFC 2016), Id., at 1744 “but the specification limits these components to abstract functional descriptions devoid of technical explanation as to "how to implement invention," and Two-way Media vs Comcast 874 F.3d 1329, 124 USPQ2d 1521 (CAFC 2017) Id., at 1521, “representative claim recites method for routing information using result-based functional language, and requires functional results of “converting,” “routing,” “controlling,” “monitoring,” and “accumulating records,” but does not sufficiently describe how to achieve these results in non-abstract way.” McRo,837 F.3d 1299, 120 USPQ2d 1091, Id., at 1101, “It is self-evident that genus claims create a greater risk of preemption, thus implicating the primary concern driving 101 jurisprudence.”).
          Having said that, the subject matter eligibility analysis continues with the examination of the additional elements with respect to the practical application and significantly more criteria. Looking at the claimed invention, the claims additionally recite “microgrid control system,” “processing device,” “storage” “measuring a first plurality of local measurements using a plurality of field devices of the first microgrid, the field deices including at least one of a voltage sensor, an intelligent electronic device, a remote terminal unit, a relay, recloser, a current sensor, a voltage transformer, or a current transformer, “microgrid communication network”, “obtaining a first plurality of measurements using a first plurality of field devices of the first microgrid, obtaining a second plurality of measurements using a second plurality of field devices of the second 
          The claims additionally recite “monitoring the first microgrid using the global state estimation, and operating controllable devices of the microgrid and protecting devices coupled to the first microgrid from faults and other conditions,” but said limitations are merely insignificant post-solution activities, recited at high level of generality, without any particular end use, as it lacks any details what monitoring or operating amounts to (see Univ of Utah Research Found. vs Ambry Genetics Corp, F774 F.3d 755, 113 USPQ2d 1241 (2014), Id., at 1245) and Gottschalk vs Benson, 409 US 63, 175 USPQ 673 (1972), Id., at 674). But note importantly, said limitations are not even tied to the focus of the claim and convergence testing at all as discussed above in the Claim Construction section above. 
          Furthermore, the claims in the instant application with the various sensors and processing device, etc., the focus of the claims is not on such an improvement in said sensors and processing device, etc as tools (as in Enfish), or focused on a specific or improvement in computer animation in non-abstract way, without animators able to do to same, as in McRo), but on certain independently abstract ideas that use those sensors and processing device, etc as tools. In other words, the Applicant is basically claiming the algorithm itself.
          Furthermore, nothing in the claims, understood in light of the Original Disclosure, requires anything other than off-the-shelf, conventional sensors, communication devices related to microgrid and general purpose computer for collecting data, analyzing and obtaining the desired information (unlike Thales 85- F.3d 1343, 121 USPQ2d 1898 (2017), Id., at 1898 where the inertial sensors are used in non-conventional manner for measuring position and orientation). 
          Finally, limiting the claims to the particular technological environment of microgrid system, without the abstract idea being integrated into a practical application or significantly more, is insufficient to transform them into patent-eligible applications of the abstract ideas (Flook established that limiting an abstract idea to one field of use or adding token post-solution components did not make the concept patentable” Bilski v. Kappos, 95 USPQ2d 1001, 1010 (U.S. 2010). For the reasons given above, the abstract idea is not integrated into a practical application and the additional elements do not amount significantly more than the abstract idea. Due to the lack of details in the claimed invention as discussed above, the broadly recited claimed invention simply cannot be argued to be an improvement in a pertinent technology. In order to state any improvement, both the claim and the Original Disclosure must sufficient detail the invention (see Intellectual Ventures vs Symantec, 838 F.3d 1307, 120 USPQ2d 1353, (CAFC 2016), TLI Communications vs AV Auto, 823 F.3d 607, 118 USPQ2d 1744 (CAFC 2016), Affinity Labs of Tex., LLC vs DirectTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201, and Two-way Media vs Comcast 874 F.3d 1329, 124 USPQ2d 1521 (CAFC 2017)).
In Summary, the claims recite the abstract idea of detecting false data using the local and global state estimations and iteratively updating the global state estimations until all global state estimations converge without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

C) Examiner’s responses to the Appellant’s arguments
1) In regard to the 112 rejection, the Appellants argues that the claim meets the written description and is enabled (Appeal Brief, pages 6-10)
          In Response, the Examiner respectfully disagrees for the reason explained above. In Summary, with the Original Disclosure describing only one particular enabling way of detecting false data and performing the convergence test while the claim is generically recited, the Original Disclosure does not describe the manner and process of making and using the invention so as to enable a person of ordinary skill in the art to make and use the full scope of the invention without undue experimentation, and does not describe the invention in sufficient detail to convey to a person of ordinary skill in the art that the Appellant invented what is claimed. steps). To reiterate, there is simply no support for such a broad claim in the Original Disclosure, and there is no evidence that the Original Disclosure contemplates a more generic way of performing any of the recited steps.

2) In regard to the 101 rejection, the Appellant argue that the claimed invention recites patent eligible subject matter (Appeal Brief, pages 11-19)
          In Response, the Examiner respectfully disagrees for the reason explained above. In Summary, the claimed invention primarily is directed to the abstract idea of detecting false data using the local and global state estimations and iteratively updating the global state estimations until all global state estimations converge. The additional elements that are recited are merely recitation of generic environment of microgrid system involving conventional sensors, communication devices and processor and are not tied directly to the abstract idea. There is no improvement of any machines, sensors or processor, as the claimed invention uses said machines, sensors or processor as tool to process the collected data using the abstract idea, rather than making improvement to the functioning of those machines, sensors or processor themselves. The claimed invention cannot be argued to be an improvement in a pertinent technology, since the claims lacks sufficient details as discussed above. As such, taken as a whole, the claimed invention is ineligible under the 35 USC 101.
          The rest of the claims, 2-24 and 26 have been addressed in the rejection and above in Section 2) 101 rejection.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865    

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        
                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.